Citation Nr: 0705496	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  02-19 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for thoracic spine 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
cervical spine disability.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1966.

This matter came to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in April 2004 for further development.  In a 
November 2005 Board decision, the Board denied entitlement to 
service connection for thoracic spine disability, and 
determined that new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for cervical spine disability.  The veteran filed 
a timely appeal to the United States Court of Appeals for 
Veterans Claims (Court).  By Order dated in October 2006, the 
Court vacated the Board's November 2005 decision and remanded 
the case to the Board for compliance with the instructions in 
the October 2006 Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The October 2006 Joint Motion of the veteran and VA (which 
was the basis for the October 2006 Court vacate of the 
Board's November 2005 decision) discusses VA's failure to 
take action to obtain all records associated with the 
veteran's claim and receipt of Social Security Administration 
(SSA) benefits.  VA has been directed via the Joint Motion 
and Court Order to take such action.  

In light of this matter being remanded for further 
development, the RO should also ensure compliance with all 
notice and assistance requirements under the VCAA.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be furnished with 
an appropriate VCAA letter as to 
entitlement to service connection for 
thoracic spine disability, and whether 
new and material evidence has been 
received to reopen a claim of entitlement 
to service connection for cervical spine 
disability.  This letter should advise 
the veteran of the evidence necessary to 
substantiate his claims, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran 
should also be advised to submit all 
pertinent evidence in his possession.  
The notice should also include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  With regard to the 
claim to reopen, the RO should take 
appropriate action to comply with Kent v. 
Nicholson, 20 Vet. App. 1 (2006), to 
include informing him of evidence and 
information that is necessary to reopen 
the issue on appeal and also informing 
him of the evidence and information that 
is necessary to establish his entitlement 
to the underlying claim of entitlement to 
service connection for cervical spine 
disability.  

2.  The RO should request all records 
associated with the veteran's claim for 
Social Security disability benefits, to 
include all administrative 
determinations and copies of all 
medical records associated with the 
claim.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought are 
warranted.  The veteran and his 
representative should then be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


